Citation Nr: 0028803	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  94-00 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent from September 3, 1992, to November 20, 1997, and 
an initial evaluation in excess of 30 percent on and after 
January 1, 1999, for total right knee replacement; 
degenerative joint disease; right knee patellofemoral pain 
syndrome and probable torn medial meniscus.

2.  Entitlement to an initial evaluation in excess of 
20 percent degenerative joint disease of the left knee, 
status post arthroscopic surgeries with limited extension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to July 
1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1993 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for degenerative joint disease of the left 
knee, status post arthroscopy with patellofemoral syndrome 
and granted service connection for degenerative joint disease 
of the right knee with patellofemoral pain syndrome and 
assigned 10 percent and noncompensable evaluations 
respectively, effective September 3, 1992.

In July 1995, the RO granted a 20 percent evaluation for 
degenerative joint disease of the left knee, status post 
arthroscopic surgeries, with limited extension, effective 
September 3, 1992.

In September 1995, the RO granted a 10 percent evaluation for 
degenerative joint disease of the right knee with 
patellofemoral pain syndrome and probable torn medial 
meniscus, effective September 3, 1992.

In February 1998, the RO granted a temporary total 
evaluation, effective from November 21, 1997, to December 31, 
1998, for total right knee replacement; degenerative joint 
disease of the right knee with patellofemoral pain syndrome 
and probable torn medial meniscus, and then assigned a 
30 percent evaluation, effective January 1, 1999.

The Board notes that both the service-connected right and 
left knees have been granted temporary total evaluations at 
various times during the appeals process.

In August 2000, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The Board notes that at the August 2000 hearing, the veteran 
indicated he had developed an ulcer due to the pain 
medication he had been taking for his service-connected 
knees.  Additionally, he stated he was not able to work 
because of his service-connected right and left knees.

The Board finds that the veteran has raised informal claims 
of entitlement to service connection for a gastrointestinal 
disorder as secondary to the service-connected right and left 
knees and a claim of entitlement to a total disability rating 
for compensation purposes on the basis of individual 
unemployability.  As these claims have been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring them to the RO for initial consideration 
and appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


REMAND

At the August 2000 Board hearing, the veteran testified he 
was receiving Social Security Administration disability 
benefits as a result of his service-connected knees.  The 
Board finds that such records need to be associated with the 
claims file, as they are relevant to the issues on appeal.

Additionally, the veteran testified he had received treatment 
for his knees at the VA Medical Center in Fayetteville, 
Arkansas.  The RO should associate those records with the 
claims file, as VA has been put on notice of such records, 
and they are relevant to the issues on appeal.   See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, the veteran testified he had received private 
treatment from Dr. A for his knees.  He had indicated he 
would attempt to obtain those records and submit them 
directly to the Board.  Those records have not been 
associated with the claims file as of this date.  Since the 
Board is remanding the claims to obtain Social Security 
Administration disability records and VA medical records, the 
RO should attempt to associate the private medical records 
with the claims file as well.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should advise the veteran that 
he has the right to submit additional 
evidence and argument on the matters the 
Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran should be provided 
with release forms, and if he provides 
written release, the RO should assist him 
in obtaining all outstanding medical 
records pertinent to his right and left 
knees for association with the claims 
file.  The veteran should be put on 
notice that he had indicated that Dr. A. 
had recently treated him and that those 
records should be released to VA for it 
to obtain them.  The RO should, in any 
case, ensure that any pertinent records 
of VA treatment are associated with the 
claims file, to include those records at 
the VA Medical Center in Fayetteville, 
Arkansas.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits, as 
well as the medical records relied upon 
concerning that claim.

3.  Thereafter, the RO should review the 
record and ensure that all the above 
actions have been requested or completed, 
to the extent possible.  The RO is 
advised that where the remand orders of 
the Board are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated action has been completed, the 
RO should again review the record and re-
adjudicate the veteran's claims of 
entitlement to increased evaluations for 
his right and left knees.  When 
readjudicating the claims, the RO should 
address whether a separate evaluation for 
degenerative joint disease of the right 
knee is warranted, as his service-
connected right knee is evaluated by 
analogy to Diagnostic Code 5257, which 
does not contemplate limitation of 
motion.  See VAOPGCPREC 9-98 (August 14, 
1998); VAOGCPREC 23-97 (July 1, 1997); 
38 C.F.R. § 4.71a, Diagnostic Code 5003, 
5010 (2000).  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	M. Sabulsky
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

